Citation Nr: 1116672	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1970 to August 1973.  He died in February 2006.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied her claim for Dependency and Indemnity Compensation (DIC) - and, specifically, for the cause of the Veteran's death.

Other records in the file, however, show that in January 2005, so the year prior to his death, the Veteran had filed a claim for service connection for esophageal cancer.  In April 2005 the RO had denied this claim, and he had initiated an appeal in response by filing a timely notice of disagreement (NOD).  So, in February 2006, the RO had issued him a statement of the case (SOC) concerning this claim.  Unfortunately, though, he died several days prior to the issuance of that SOC.  But, nevertheless, in March 2006 the appellant filed her claim for DIC - which includes accrued benefits.  The only SOC she has been provided, however, concerns he claim for cause of death, not also concerning her derivative accrued benefits claims.  This claim therefore remains pending, and she must be provided this required SOC concerning this claim and given an opportunity to perfect her appeal of this claim to the Board by also, in response to this SOC, also filing a timely substantive appeal (VA Form 9 or equivalent) concerning this additional claim.  The Court has indicated the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  So the Board is remanding this derivative accrued benefits claim to the RO via the Appeals Management Center (AMC).  Also, because the cause-of-death claim is inextricably intertwined, the Board also must remand this claim as well.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision regarding the other).

Still other records show that, in May 2005, the Veteran also had filed claims for service connection for rectal cancer, lung lesions/cancer, and liver lesions/cancer.  These claims were not adjudicated prior to his death, but the appellant's March 2006 DIC claim also continues these claims as claims for accrued benefits.  See Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  The Board does not have jurisdiction to consider these other claims, inasmuch as the RO has not yet considered them, but they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

As already alluded to, in an April 2005 rating decision the RO denied the Veteran's claim for service connection for esophageal cancer.  In response, he filed a timely NOD in May 2005.  See 38 C.F.R. §§ 20.201, 20.302 (2010).  The filing of a timely NOD places a claim in appellate status as this is the first, albeit not last, step in appealing an RO decision to the Board.  Unfortunately, however, he died before the RO issued the February 2006 SOC concerning this claim.  Still, the appellant filed a timely derivative claim for accrued benefits in March 2006, which continues the appeal of the claim for service connection for esophageal cancer.  So she is still entitled to the SOC concerning this claim, and then must be given an opportunity to complete the steps necessary to perfect her appeal of this additional claim to the Board by also, in response to this SOC, filing a timely substantive appeal (VA Form 9/equivalent) concerning this accrued benefits claim.  See 38 C.F.R. §§, 20.200, 20.202, 20.300, 20.302, etc. (2010).  The Board resultantly must remand, rather than merely refer, this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).


The RO/AMC should return this claim to the Board for further consideration only if the appellant perfects a timely appeal of this claim. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  And see Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).  But see, too, Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

Also as the pending claims for service connection for esophageal cancer, rectal cancer, liver cancer, and lung cancer all potentially may affect the outcome of the claim for service connection for cause of death, a decision by the Board on this cause-of-death claim must deferred pending adjudication of these other claims.  In other words, these claims are inextricably intertwined.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See, too, Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).

The basis of the appellant's claims, whether for accrued benefits or cause of death, is that the Veteran's cancers were the result of his exposure to toxic herbicides - namely, the dioxin in Agent Orange, while stationed in Vietnam.


A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as the dioxin in Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

This Veteran served in Vietnam during the Vietnam era, see 38 C.F.R. § 3.2(f), and there resultantly is the presumption he was exposed to Agent Orange while there.

If, as here, a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era 

is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

So it appears that at least some of the cancers as issue - such as the Veteran's esophageal cancer especially, have been specifically disassociated from exposure to Agent Orange in Vietnam.  This, however, only precludes presumptive service connection, not also the possibility of his widow-appellant establishing this necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).
In support of this claimed cause-and-effect correlation is a statement from Dr. J.W.R..  But this statement does not contain any discussion of the underlying rationale, which is where most of the probative value is derived, and aside from that is speculatively worded.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

Dr. J.W.R. commented that swallowing Agent Orange particles in saliva and mucous secretions is the most likely cause of the variety of non-respiratory illnesses included in 38 C.F.R. § 3.309(e).  Dr. J.W.R. then concludes it therefore is reasonable the Veteran's esophageal cancer is the result of Agent Orange exposure in Vietnam.  However, this opinion merely explains a mechanism by which a person exposed to airborne herbicides could inhale or ingest the substance.  And, as mentioned, the presumption of 38 C.F.R. § 3.309(e) already concedes that a Veteran stationed in the Republic of Vietnam during the Vietnam era was exposed to herbicides.  This concedes all reasonably possible mechanisms for exposure, such as inhaling or swallowing.  So the question is not whether the Veteran's esophagus may have been exposed to herbicides while in Vietnam, but whether the cells of the esophagus are likely to mutate on exposure to herbicides and if they do mutate, to what type of cancer cell do they mutate.  The presumptive cancers listed in 38 C.F.R. § 3.309(e) are based on scientific studies and research showing when exposed to herbicides certain types of cells are susceptible to mutation and certain types of cancer cells are the likely mutation.  Here, as indicated, the scientific research and analysis indicates that squamous cell carcinoma of the esophagus and a colonic adenocarcinoma are unlikely mutations caused by exposure to herbicides.


As the determinative medical question is not simply whether the esophagus was exposed to Agent Orange but, instead, whether the esophagus is sufficiently susceptible to cancer as a result of said exposure, Dr. J.W.R.'s opinion does not answer this pertinent question.  So additional medical comment is needed to assist in making this important determination.  See Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).

Dr. J.W.R. also has not indicated that he has any specialized expertise in this subject matter area to know whether esophageal cells are susceptible to developing cancer as a result of exposure to herbicides.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71, 73 (1993).  See, too, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

So the RO/AMC should request clarification from Dr. J.W.R. on what sources he bases his opinion that esophageal cancer is caused by exposure to Agent Orange and why his opinion differs from the findings of the National Academy of Sciences.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the widow-appellant an SOC addressing her derivative accrued benefits claim for service connection for esophageal cancer.  Give her an opportunity to perfect an appeal of this additional claim in response to this SOC by also submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  Advise her that this claim will not be returned to the Board for further appellate consideration of this issue unless she perfects her appeal.

2.  Request clarification from Dr. J.W.R. regarding the bases for his medical opinion that esophageal cancer is caused by exposure to Agent Orange, and specifically insofar as why his opinion differs from the findings of the National Academy of Sciences (NAS).

3.  Also obtain a VA medical nexus opinion on this determinative issue of causation, specifically insofar as the likelihood (very likely, as likely as not, or unlikely) that any of the Veteran's cancers, including those that caused or contributed substantially or materially to his death, initially manifested during his military service from February 1970 to August 1973, within one year of his discharge (so by August 1974), or were otherwise related or attributable to his military service, and in particular to his presumed exposure to Agent Orange in Vietnam.

The physician designated to provide this comment must discuss the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Following the adjudication of the pending accrued benefits claims (not just the claim for esophageal cancer but also the others for rectal cancer, lung lesions/cancer, and liver lesions/cancer), readjudicate the claim for service connection for the cause of the Veteran's death in light of the additional evidence.  If this claim is not granted to the appellant's satisfaction, send her and his representative a supplemental SOC (SSOC) concerning this 
cause-of-death claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


